Citation Nr: 1617419	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  13-09 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for kidney cancer, status-post left nephrectomy and partial right nephrectomy (kidney cancer).
 
2.  Entitlement to service connection for kidney cancer, status-post left nephrectomy and partial right nephrectomy to include as due to Agent Orange and Camp Lejeune Contaminated Water (CLCW) exposure.


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1950 to July 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which reopened the Veteran's claim and denied it on the merits.

This appeal was processed using the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for kidney cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for kidney cancer, status-post left nephrectomy and partial right nephrectomy was denied in unappealed February 2003 and May 2003 rating decisions.
 
2.  Evidence received since the February 2003 and May 2003 rating decisions includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for entitlement to service connection for kidney cancer; such evidence is not cumulative or redundant of evidence already of record.

CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim of entitlement to service connection for kidney cancer, status-post left nephrectomy and partial right nephrectomy.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Claim to Reopen

Without the need to discuss each piece of newly received evidence in detail, the Board finds that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for kidney cancer, status-post left nephrectomy and partial right nephrectomy. 

In February 2003 and May 2003 rating decisions, service connection for kidney cancer, status-post left nephrectomy and partial right nephrectomy was denied on the basis of no link between the Veteran's kidney cancer and his military service.  The Veteran did not appeal these denials and they are final. 

Since May 2003, the Veteran has contended that his kidney cancer is linked to contamination water of Camp Lejeune, and submitted additional evidence and argument.  This new evidence and argument constitute sufficient grounds to reopen the previously-denied claim for service connection for kidney cancer, status-post left nephrectomy and partial right nephrectomy.  See 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for kidney cancer, status-post left nephrectomy and partial right nephrectomy, is reopened.

REMAND

In light of the reopening above, the Board finds that further development is necessary regarding the Veteran's service connection claim for kidney cancer, status-post left nephrectomy and partial right nephrectomy.

In January 2012, the Veteran was afforded a VA examination to determine whether his kidney cancer was caused by contaminated water at Camp Lejeune.  The examiner provided a negative opinion with a detailed rationale to support it, however, the Veteran also has presumed service in Republic of Vietnam.  

Although kidney cancer is not considered a presumptive disease for which service connection can be granted for veterans exposed to herbicides during service, this does not preclude the ability to award service connection on a direct basis.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

The Board notes that there is no clinical opinion of record regarding whether the Veteran's presumed exposure to herbicides caused his kidney cancer and its residuals.  The Board finds that the medical evidence of record is inadequate, and the claim must be remanded for a VA opinion.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should schedule the Veteran for an examination by someone with the appropriate expertise to determine the nature and etiology of his claimed kidney cancer and its residuals.  The Veteran's electronic claims file should be forwarded to the examiner for review.

Following review of the claims file, the examiner is asked to provide the following opinion:

Is it at least as likely as not (a 50 percent or better probability) that any currently diagnosed kidney cancer is etiologically related to his active service? 

The examiner should specifically address the Veteran's contention that his presumed exposure to herbicides during service caused his kidney cancer. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner is asked to provide a complete rationale for any opinions reached.

2.  Perform any additional development deemed necessary. 
 
3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


